This suit was brought by appellees for $10,000 damages for an alleged injury to Mrs. S.J. Powers, on the line of appellant's road at Joshua, Texas, under the following circumstances:
It is claimed by appellees, that Mrs. Powers bought a first class ticket from Joshua to Cleburne on August 27, 1888; that when the train arrived it did not stop long enough for her to get on board and get a seat; that there were a number of persons at the station, some of whom got on the train ahead of Mrs. Powers, and that just as they stepped out of the way she got on the train from a little box used by the brakeman for assisting passengers to get on and off the train; that as she got on the platform the train started off, and before she had time to get to a seat the cars gave a sudden jolt, jar, or jerk, by which she was thrown upon an upright piece which breaks the heat of the stove from the seats, and injured; that two of her ribs were broken loose from the breastbone, and that her injuries are permanent. There was a verdict and judgment in favor of the plaintiffs for $1500, from which the railway company appeals.
It is unnecessary for us to examine in detail all the assignments of error presented by appellant. The principal questions presented are embraced in objections to the charge of the court upon the points:
1. Whether trains are required to stop at stations where passengers get on the cars a sufficient length of time for them to get on and get seats. *Page 231 
2. Whether the question of contributory negligence on the part of the plaintiff S.J. Powers, in failing to use proper diligence in getting on the cars and getting a seat, was fairly presented to the jury.
The first question is fully answered by our own Supreme Court in the case of Railway v. Copeland, 60 Tex. 328. The court says: "The train should stop a reasonable length of time to allow all passengers to enter the cars; and if, after all passengers have entered the cars, a reasonable time has elapsed to permit them to secure seats, the carrier may start." We think that both questions were clearly presented to the jury in the charge of the court, and that the charges asked by appellant were properly refused.
The case relied upon by appellant in its brief is the case of Railway v. Williams, 70 Tex. 159. In that case the passenger was injured in attempting to leave the cars; the court reversed the judgment on the ground that the court, in its charge to the jury, held that the appellant, after stopping its train, "was required to give signal of starting again by whistle or bell," when the law imposed no such specific duty. It was further held in that case, that "it would ordinarily be negligence in a railway company, when reaching a place at which passengers are to leave its train, to put the train in motion again before passengers would have sufficient and reasonable time to alight." Id., 161.
The judgment is affirmed.
Affirmed.